On appeal by the administrator from a decree of the Surrogate’s Court, Queens County, judicially settling his final account of proceedings, decree modified on the law and the facts by striking therefrom the " Summary Statement ” and inserting in lieu thereof the following:
“ Summary Statement.
The said administrator George A. Schlegel is charged as follows:
With amount as per Schedule ‘ A ’....................... $349 79
The said administrator George A. Schlegel is credited with the expenses of administration as set forth in Schedule ‘ C ’. of said account........................................ 61 50
Leaving a balance of............................... $288 29 ”
The decree is further modified by striking therefrom the second decretal paragraph and inserting in lieu thereof the following: “ Ordered, Adjudged and Decreed, that the said George A. Schlegel pay out and distribute the balance of $288.29 so found remaining in his hands as follows: 1. That he retain the sum of $20.98 commissions to which be is entitled on this accounting. 2. That he pay to Thomas F. Cushing $10.38 costs as taxed. 3. That he pay to Saypol & Kotler, $5.50 *961costs and disbursements as taxed. 4. That he pay to George A. Schlegel and Theresa Manning, as coadministrators of the estate of Theresia Schlegel, deceased, the balance then remaining in his hands, to wit, the sum of §251.43, the said estate of Theresia Schlegel, deceased, being the sole next of Mn and heir at law of the deceased herein.” As so modified, the decree is unanimously affirmed, without costs, and the matter remitted to the Surrogate’s Court for the entry of a decree accordingly. In our opinion the accountant was improperly surcharged with the interest items, $53.10 and $6.03. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ.